Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Radhia Haj-Mabrouk, individually and as parent and next friend of L.H., appeals the district court’s order granting summary judgment in favor of Wal-Mart Stores East, L.P., in her civil action alleging that Wal-Mart employees’ negligence resulted in her slip and fall, which caused injuries to her and prenatal injuries to her son. Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Haj-Mabrouk v. Wal-Mart Stores East, LLP., No. 1:08-cv01740-JFM, 2009 WL 1940721 (D. Md. June 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.